
	

113 S1195 IS: Renewable Fuel Standard Repeal Act
U.S. Senate
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1195
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2013
			Mr. Barrasso (for
			 himself, Mr. Pryor,
			 Mr. Toomey, Mr.
			 Chambliss, Mr. Cruz,
			 Mr. Enzi, Mr.
			 Boozman, and Mr. Scott)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To repeal the renewable fuel standard.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Renewable Fuel Standard Repeal
			 Act.
		2.Repeal of
			 renewable fuel standardSection 211 of the Clean Air Act (42 U.S.C.
			 7545) is amended by striking subsection (o).
		3.Additional
			 repealSection 204 of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 7545 note; Public Law
			 110–140) is repealed.
		4.RegulationsBeginning on the date of enactment of this
			 Act, the regulations under subparts K and M of part 80 of title 40, Code of
			 Federal Regulations (as in effect on that date of enactment), shall have no
			 force or effect.
		
